DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/28/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Fitzgerald on 08/09/2022.
The application has been amended as follows: Claim 1 is amended to recite: A circuit comprising:
                            a monitor circuit configured to receive a current sense signal and to provide a protection signal, wherein the monitor circuit comprises:
                            a nonlinear functional unit configured to receive the current sense signal and to generate a power signal representing the power of the current sense signal;
                            a first filter configured to receive the power signal and to generate a first filtered signal; 
                            a second filter configured to receive an input signal that depends on the current sense signal and to generate a second filtered signal; 
                            a third filter configured to receive the input signal that depends on the current sense signal and to generate a third filtered signal; and
                            a comparator circuit configured to receive the first filtered signal and the second filtered signal and the third filtered signal and to compare the first filtered signal with a first threshold value and to compare the second filtered signal with a second threshold value and to compare the third filtered signal with a third threshold value; the protection signal being indicative of whether the first filtered signal exceeds the first threshold value or the second filtered signal exceeds the second threshold value or the third filtered signal exceeds the third threshold value.Claim 15 is cancelled.

Claim 16 is amended to recite: A method comprising:
                            providing a signal representing a load current passing through a power transistor; and 
                            generating a protection signal based on the current sense signal;
                            wherein generating the protection signal includes:
                            generating a power signal representing the power of the current sense signal by applying a nonlinear function to the current sense signal;
                            filtering the power signal to generate a first filtered signal and generating a second filtered signal based on the current sense signal; 
                            generating a third filtered signal using a third filter to filter the current sensed signal; and
                            comparing the first filtered signal with a first threshold value, comparing the second filtered signal with a second threshold value, and comparing the third filtered signal with a third threshold value; the protection signal being indicative of whether the first filtered signal exceeds the first threshold value or the second filtered signal exceeds the second threshold value or the third filtered signal exceeds the third threshold value.
Allowable Subject Matter
Claims 1-14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-14, 16, and 17 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1, especially a third filter configured to receive the input signal that depends on the current sense signal and to generate a third filtered signal; and a comparator circuit configured to receive the first filtered signal and the second filtered signal and the third filtered signal and to compare the first filtered signal with a first threshold value and to compare the second filtered signal with a second threshold value and to compare the third filtered signal with a third threshold value; the protection signal being indicative of whether the first filtered signal exceeds the first threshold value or the second filtered signal exceeds the second threshold value or the third filtered signal exceeds the third threshold value. The closest prior art references of record are Asam et al. U.S. Patent Application 2019/0052074 (hereinafter “Asam”), Mayer et al. U.S. Patent Application 2021/0028781 (hereinafter “Mayer”), and Illing et al. U.S. Patent Application 2017/0294922 (hereinafter “Illing”). Regarding claim 1, Asam teaches a circuit (refer to fig.8) comprising: a monitor circuit (refer to figures 7A and 7B) configured to receive a current sense signal (refer to shunt resistor Rs and voltage sensor 830) and to provide a protection signal (implicit), wherein the monitor circuit comprises: a nonlinear functional unit (i.e. filter block 710)(fig.8) configured to receive the current sense signal and to generate a power signal representing the power of the current sense signal (refer to [0053]); a first filter (i.e. filter block 720)(fig.8) configured to receive the power signal and to generate a first filtered signal (implicit); a second filter (i.e. filter block 760)(fig.8) configured to receive an input signal (i.e. D(i))(fig.8) that depends on the current sense signal (implicit) and to generate a second filtered signal (implicit); and a comparator circuit (i.e. logic blocks 730 and 770)(fig.8) configured to receive the first filtered signal and the second filtered signal (implicit) and to compare the first filtered signal with a first threshold value (implicit) and to compare the second filtered signal with a second threshold value (implicit); the protection signal being indicative of whether the first filtered signal exceeds the first threshold value or the second filtered signal exceeds the second threshold value (implicit), however Asam does not teach a third filter configured to receive the input signal that depends on the current sense signal and to generate a third filtered signal; the comparator circuit configured to receive the third filtered signal and to compare the third filtered signal with a third threshold value; the protection signal being indicative of whether the third filtered signal exceeds the third threshold value. Mayer (fig.6 and 7) and Illing ([0037] and figure 5) teach similar devices, however they do not teach a third filter configured to receive the input signal that depends on the current sense signal and to generate a third filtered signal; the comparator circuit configured to receive the third filtered signal and to compare the third filtered signal with a third threshold value; the protection signal being indicative of whether the third filtered signal exceeds the third threshold value. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Asam, Mayer, and/or Illing to arrive at the claimed invention. Claims 2-14 are allowed based in their dependency on claim 1. Claim 16 is allowed mutatis mutandis the reasons for claim 1 above. Claim 17 is allowed based on its dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839